Case: 12-20724       Document: 00512346280           Page: 1    Date Filed: 08/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                              FILED
                                                                           August 19, 2013
                                     No. 12-20724
                                   Summary Calendar                          Lyle W. Cayce
                                                                                  Clerk

RODNEY DALE HOOD,

                                                  Plaintiff-Appellant

v.

ROBERT M. SANDMANN; Practice Manager MARK ROBERTS,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CV-1112


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
      Plaintiff-Appellant Rodney Dale Hood, Texas prisoner # 1659266,
proceeding pro se and in forma pauperis (IFP), appeals the district court’s
dismissal of his 42 U.S.C. § 1983 complaint. Hood alleged in his complaint, and
contends on appeal, that prison officials violated the Eighth Amendment by
acting with deliberate indifference to his medical needs when they denied him
doctor-prescribed Phenobarbital and entered false information in his medical

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 12-20724    Document: 00512346280      Page: 2   Date Filed: 08/19/2013

                                 No. 12-20724

chart regarding his allergies to drugs. The district court dismissed Hood’s
complaint as frivolous, pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). We review such
a dismissal for abuse of discretion. Berry v. Brady, 192 F.3d 504, 507 (5th Cir.
1999).
      Pursuant to the Eighth Amendment’s prohibition of cruel and unusual
punishment, prisoners are entitled to receive “adequate medical care.” Easter
v. Powell, 467 F.3d 459, 463 (5th Cir. 2006). To meet the “extremely high
standard” of deliberate indifference, Hood had to establish that prison officials
“refused to treat him, ignored his complaints, intentionally treated him
incorrectly, or engaged in any similar conduct that would clearly evince a
wanton disregard for any serious medical needs.” Domino v. Texas Dep’t of
Crim. Justice, 239 F.3d 752, 756 (5th Cir. 2001) (internal quotation marks and
citation omitted).
      Hood’s contention that the district court erred by dismissing his claims
without allowing him to conduct discovery is unavailing because § 1915(e)(2)
permits a district court to dismiss a prisoner’s IFP action “at any time.”
§ 1915(e)(2). Also, Hood’s allegations and the documents that he submitted in
response to the district court’s questionnaire indicate that prison officials
addressed Hood’s concerns on numerous occasions, yet Hood constantly
disagreed with and questioned prison officials regarding the appropriate
treatment. Although Phenobarbital was ordered by medical personnel, that
medication was, at one time, on Hood’s allergen list because of his potential
allergy to another medication that contained Phenobarbital. Neither was
Phenobarbital approved by the prison’s regional pharmacy, which considered
it to be a controlled substance that could not be used in the prison setting. The
prison medical staff attempted to find another option to treat Hood, yet he
refused to take other prescribed medication, even after being advised that he


                                       2
    Case: 12-20724    Document: 00512346280     Page: 3   Date Filed: 08/19/2013

                                 No. 12-20724

could remain in the prison medical facility for monitoring of potential allergic
reactions to drugs.
      In sum, prison medical staff continually attempted to address Hood’s
medical issues, yet Hood constantly disagreed with prison staff.           Such
disagreement with medical professionals does not establish an Eighth
Amendment claim. See Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006).
The record also supports the district court’s determination that Hood did not
suffer substantial harm as a result of not receiving Phenobarbital. As Hood
failed to allege facts that established a claim of deliberate indifference, the
district court did not abuse its discretion by dismissing Hood’s complaint as
frivolous. See Domino, 239 F.3d at 756; Berry, 192 F.3d at 507.
      The judgment of the district court is AFFIRMED. Our affirmance and
the district court’s dismissal are counted as one strike under § 1915(g). See
§ 1915(g); Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Hood
is WARNED that if he accumulates three strikes, he will not be allowed to
proceed IFP in any civil action or appeal unless he is under imminent danger
of serious physical injury. See § 1915(g).




                                       3